Citation Nr: 0100748	
Decision Date: 01/11/01    Archive Date: 01/17/01

DOCKET NO.  99-10 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for a right inguinal 
hernia.



REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Service



ATTORNEY FOR THE BOARD

Michael Martin, Counsel





INTRODUCTION

The veteran had active service from September 1954 to May 
1958, and from May 1959 to June 1963.  He also had subsequent 
periods of active duty for training with the Massachusetts 
Air National Guard, including the period from April 2, 1995, 
to May 17, 1995.  In addition, the veteran had civil service 
employment with the Air National Guard; however, that 
employment does not count as qualifying service for the 
purpose of establishing entitlement to Department of Veterans 
Affairs (VA) benefits.

This appeal arose from a rating decision of March 1998 by the 
Boston, Massachusetts, Regional Office (RO), which denied 
entitlement to service connection for a right inguinal 
hernia.  The case subsequently came under the jurisdiction of 
the Providence, Rhode Island, RO.  


FINDINGS OF FACT

1.  All evidence necessary for proper review of the issue on 
appeal has been obtained.

2.  A right inguinal hernia was not present during the period 
of active duty for training from April 2, 1995, to May 17, 
1995


CONCLUSION OF LAW

A right inguinal hernia was not incurred in or aggravated by 
active duty for training. 38 U.S.C.A. §§ 101(24), 1110, 1131 
(West 1991); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

In general, service connection may be granted for disability 
due to disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 1991).  Service 
connection may be granted for disability due to disease or 
injury incurred in or aggravated by active duty for training, 
or for injury incurred during inactive duty training.  See 
38 U.S.C.A. §§ 101(24), 1110, 1131 (West 1991).

The Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for equitable 
resolution of the issue on appeal has been obtained.  The 
evidence includes the veteran's service medical records and 
recent medical treatment records.  The veteran has been 
afforded a disability evaluation examination.  He has 
declined a personal hearing.  The Board does not know of any 
additional relevant evidence which is available.  Therefore, 
no further assistance to the veteran with the development of 
evidence is required.  The Board also finds that requirements 
regarding notice which must be provided to the veteran 
pursuant to the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) have been satisfied by 
the letters and statements of the case which were provided to 
the veteran by the RO.

The veteran contends that he sustained a right inguinal 
hernia due to an auto accident which occurred in May 1995 
during active duty training.  Significantly, however, the 
veteran's service medical records associated with this 
incident do not contain any references to the disability for 
which he seeks service connection.  The only injuries noted 
at the time of the May 1995 incident were injuries to the 
shoulder and spine for which service connection has already 
been granted.  For example, a service acute care treatment 
record dated May 10, 1995, shows that the veteran presented 
with a complaint of left shoulder pain after being thrown 
forward when the driver of a vehicle he was riding in hit the 
brakes.  He said that the discomfort began the previous 
night.  He also stated that he was stunned for half a second.  
Following examination, the assessment was left AC injury, no 
fracture.  The record does not contain any mention of a right 
inguinal hernia.  

A medical report from Michael T. Leahy, M.D., dated in June 
1995 shows that the veteran reported that he had experienced 
dizziness, visual symptoms, shoulder pain and back pain 
following an accident in May.  He reported that he was in the 
back of a military van in Iceland when the driver slowed 
abruptly and he was thrown forward and he hit the left side 
of his head on a bench seat in front of him.  He estimated 
that he was out for a minute and a half.  He was dazed on 
awakening, but did not feel the need to go to the hospital 
immediately.  He did have some shoulder and upper chest pain 
almost immediately, and developed much more pain on the 
succeeding day.  In addition, he felt dizzy.  His current 
complaints also included persistent midline low back pain.  
Following examination, the diagnoses were (1) post concussive 
syndrome; (2) shoulder injury, ? rotator cuff injury; and (3) 
low back strain.  There were no complaints, findings, or 
diagnoses pertaining to a right inguinal hernia.  

A letter dated in July 1995 from the Sandwich Physical 
Therapy Associates shows that the veteran was evaluated for 
physical therapy.  Of concern was decreased flexibility and 
back pain.  The letter does not contain any mention of a 
right inguinal hernia.  

Similarly, a line of duty determination prepared in July 1995 
and approved in September 1995 shows that on May 10, 1995, 
the veteran was riding in a van seated on a wheel hump when 
the vehicle slowed suddenly and he was thrown forward against 
a bench at the front of the rear compartment, striking his 
left shoulder and head with loss of consciousness.  He was 
seen the next day for complaints of a left acromioclavicular 
injury.  He was given analgesic and released.  Approximately 
two days later, he collapsed in a dorm room with loss of 
consciousness, but sought no further care.  He now complained 
of visual problems, inability to concentrate, and occasional 
dizziness.  The report does not contain any mention of a 
right inguinal hernia.  

Finally, a letter dated in November 1995 from Thomas W. 
Brooks, Jr., M.D., shows that the veteran was under his care 
between August and September 1995 for shoulder pain.  The 
letter does not mention the presence of an inguinal hernia.  

The earliest mention of a right inguinal hernia is contained 
in a record from a service medical facility dated in March 
1997.  The veteran does not allege that the hernia started on 
that date, nor does he allege that this was a period of 
qualifying service.  The record shows that the veteran had a 
history of a left inguinal hernia and now complained of 
having a right inguinal bulge which was not painful.  
Following examination, the impression was right inguinal 
hernia.  There was no history of the disorder being related 
to the auto accident in May 1995.  The Board also notes that 
the treating physician did not include an opinion relating 
the complaints to the injury which had occurred almost two 
years earlier.

The report of a general medical examination conducted by the 
VA in July 1997 shows that the veteran gave a history of 
being in an automobile accident in which a vehicle in which 
he was traveling stopped suddenly and he was thrown forward 
and then a tire in the vehicle hit him in the left shoulder, 
neck, hip and back.  He states that since that time he has 
noticed a right inguinal hernia which he related to lifting 
the tire off of himself.  On examination, the veteran had a 
small right testicular inguinal hernia.  There was no left 
inguinal hernia and no abdominal hernia present.  The veteran 
stated that this hernia was new since the event in Iceland.  
The examiner remarked that the veteran's hernia was probably 
related to lifting the tire off himself.  The pertinent 
diagnosis was right inguinal hernia.  

The Board finds that the numerous contemporaneous medical 
treatment records from 1995 which show that the veteran did 
not have any problems with a right inguinal hernia following 
the accident in May 1995 have higher probative value than the 
subjective statements presented by the veteran several years 
later in support of his claim and the remark by the VA 
examiner in July 1997 which was based on the history given by 
the veteran.  Significantly, his current statement that he 
had had to lift a tire off of himself at the time of the 1995 
accident is inconsistent with the contemporaneous treatment 
records.  An opinion based on an inaccurate history has 
essentially no probative value.  See Kightly v. Brown, 6 Vet. 
App. 200 (1994).  Therefore, the Board finds that a right 
inguinal hernia was not present during the period of active 
duty for training from April 2, 1995, to May 17, 1995.  
Accordingly, the Board concludes that a right inguinal hernia 
was not incurred in or aggravated by active duty for 
training.


ORDER

Service connection for a right inguinal hernia is denied.  



		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals

 

